DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 5-8, 10-15, 21-23 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16, 18-20 directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/19/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided 
Authorization for this examiner’s amendment was given in an interview with Kathryn Chi on 01/25/2022.
The application has been amended as follows: 
Amendment to the claims:

1.	An engine comprising a trunnion mount for mounting the engine to a chassis, comprising: 
	- a support element 
	- a female support having an inner bearing surface surrounding the outer bearing surface of the support element, the female support being configured [[for]]to form[[ing]] a link between the chassis and the engine, and 
	- a rubber bearing arranged between the inner bearing surface of the female support and the outer bearing surface of the support element, wherein

,
wherein the mounting portion of the support element has a ring-shaped mounting surface to which one axial end surface of the ring portion is abutting.

2.	The engine comprising the trunnion mount of claim 1, wherein the rubber bearing is directly vulcanized on at least one of the inner bearing surface and the outer bearing surface, and wherein the rubber bearing is radially positioned between the inner bearing surface and the outer bearing surface.

3. 	The engine comprising the trunnion mount according to claim 1, wherein the ring portion is formed by a ring element, an outer surface of the ring element forming the outer bearing surface, wherein holes for the axial screws extend in an axial direction through the ring element from a first axial end surface to a second axial end surface of the ring element.

4.	(Cancelled)

5.	The engine comprising the trunnion mount according to claim 1, wherein the mounting portion has a protrusion extending in an axial direction relative to the mounting surface, the protrusion abutting with an inner or outer side surface of the ring portion, wherein the protrusion is ringshaped and/or concentric with the mounting surface.

6.	The engine comprising the trunnion mount according to claim 1, wherein the rubber bearing is axially press-fit with the ring portion and/or the female support. 



8.	An engine comprising a trunnion mount for mounting the engine to a chassis, comprising: 
	- a support element
	- a female support having an inner bearing surface surrounding the bearing surface of the support element, the female support configured to form the link between the chassis and the engine, and 
	- a rubber bearing arranged between the inner bearing surface of the female support and the outer bearing surface of the support element, wherein
		a rubber surface of the rubber bearing is press-fit with the ring portion and/or the female support, wherein the ring portion is connected to the support element via axial screws, and wherein the axial screws connect the ring portion to the support element without passing through the rubber bearing.

9.	(Cancelled)



11.	The engine comprising the trunnion mount according to claim 10, wherein the ring section is formed as a single piece.

12.	The engine comprising the trunnion mount according to claim 10, wherein the female support further comprises mounting pads for mounting the female support on the chassis.

13.	The engine comprising the trunnion mount according to claim 10, wherein the ring portion and mounting pads are formed integrally as a single piece. 

14.	The engine comprising the trunnion mount according to claim 8, wherein the ring portion is connectable to the engine in a pre-assembled state where it is already connected to the female support. 

15.	An apparatus comprising the chassis and the engine according to claim 1, wherein the engine is connected to the chassis by at least one trunnion mount according to claim 1, wherein the apparatus includes a mobile working machine.


	pre-assembling the ring portion of the support element with the female support; and 
	mounting the ring portion to the engine in a pre-assembled state where the ring portion is already connected to the female support.

17.	(Cancelled)

18.	The method of claim 16, wherein the method comprises a step of mounting a mounting portion of the support element to the engine, wherein the ring portion is mounted to the engine by connecting the ring portion to the mounting portion.

19.	The method of claim 16, wherein the mounting portion of the support element is formed integrally with an engine casing or an engine block.

20.	The method of claim 16, wherein the ring portion of the support element and the female support are pre-assembled via a press-fit operation.

21.	The engine comprising the trunnion mount of claim 8, wherein the rubber bearing is radially positioned between the inner bearing surface of the female support and the outer bearing surface of the support element.



23.	An engine comprising a trunnion mount for mounting the engine to a chassis, comprising: 
	- a support element 
	- a female support having an inner bearing surface surrounding the outer bearing surface of the support element, the female support being configured to form a link between the chassis and the engine, and 
	- a rubber bearing arranged between the inner bearing surface of the female support and the outer bearing surface of the support element, wherein the support element further comprises a mounting portion by which it is 
wherein the support element comprises the mounting portion, and wherein the axial screws couple the ring portion to the support element without the axial screws passing through the rubber bearing.

Reasons for Allowance
 	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the basic structure of an engine comprising a trunnion mount. However, the prior art of record have failed to teach at least the combination of  an engine comprising a trunnion mount for mounting the engine to a chassis, comprising: a support element connected to the engine having a ring portion with an outer bearing surface, a female support having an inner bearing surface surrounding the outer bearing surface of the support element, the female support being configured to form a link between the chassis and the engine, and a rubber bearing arranged between the inner bearing surface of the female support and the outer bearing surface of the support element, wherein the support element further comprises a mounting portion by which it is connected to the engine, wherein the ring portion is formed as a separate element from the mounting portion and connected thereto via axial screws, wherein the mounting portion of the support element has a ring-shaped mounting surface to which one axial end surface of the ring portion is abutting along with the other recitations as claimed in claims 1, 8, 16 and 23.
The described deficiencies in the prior art of record are not made up by any other teachings in the prior art. Furthermore, there is no teaching, suggestion, or motivation to modify the prior art of record to arrive at the claimed invention, absent hindsight.  Accordingly, the claimed invention overcomes the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD IJAZ whose telephone number is (571)272-6280. The examiner can normally be reached M-F 11:00 am-10:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 5712728227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUHAMMAD. IJAZ
Primary Examiner
Art Unit 3631


/Muhammad Ijaz/Primary Examiner, Art Unit 3631